Ethridge, J.
(dissenting). I think the facts stated in the former opinion (73 So. 618) are as strongly stated in favor of the appellant as they can be on this record. It was Caulk’s theory in the court below that he was drunk at the time he signed the deed, and there is no pretense on his part here, in the record, that he did not have full capacity to attend to business when not drunk. On the contrary, his own proof show's that he was thoroughly competent to take care of himself in a business transaction when he was not under the influence of intoxicating liquor. His evidence as to his being intoxicated is contradicted by about five witnesses. His evidence as to his failure to , read the will before making the conveyance is contradicted by three witnesses. The chancellor had a right to find on the conflicting testimony, and he ought to be better able to determine questions of veracity and credibility than we are, because he is familiar with the local conditions, character of witnesses, etc. There is nothing in the record that can be fairly construed to show, as I see it, that Burt was seeking to buy this property from Caulk, or that he practiced any fraud or deception upon him, but it is shown that Caulk first approached Burt for the sale of this property, stating his price. Burt told him tbe price was reasonable but he did not care to buy it. Caulk persisted in making the sale, and if the *490witnesses testifying against him are to be believed, he was competent to know what he was doing, and expressed himself as satisfied with the bargain made after its consummation, though he stated that he knew it was much less than property was worth, but that he was old and the other legatees. would litigate him as long as he lived, and he would not get anything out of it unless he made this sale. I think it is clearly an invasion. of the chancellor’s function of deciding conflicting testimony to overturn his decision, but if the matter was before us originally, and not as an appellate court, it seems to me that we should find as the chancellor did on this testimony.